                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

Lisa Fennah,                         )
                                     ) C/A No. 5:16-3345-MBS
              Plaintiff,             )
                                     )
       vs.                           )
                                     )             ORDER
Andrew Saul, Commissioner of Social  )
Security,                            )
                                     )
              Defendant.             )
_____________________________ _______)

       On October 10, 2016, Plaintiff Lisa Fennah brought this action to obtain judicial review of a

final decision of Defendant Commissioner of Social Security denying Plaintiff’s claims for social

security disability and disabled widow’s benefits. See 42 U.S.C. § 405(g). On December 15, 2017,

the court remanded the cause to the Commissioner pursuant to sentence four of § 405(g) for further

administrative proceedings. By order filed April 11, 2018, the court awarded $3,209.75 (attorney’s

fees in the amount of $3,187.50, plus expenses in the amount of $22.25) to Plaintiff’s counsel pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

       This matter is before the court on Plaintiff’s motion for attorney’s fees filed June 10, 2019, and

amended on January 3, 2020. Counsel moves for an order awarding an attorney’s fee of $21,915.13

under the Social Security Act, 42 U.S.C. § 406(b).1 On February 3, 2020, the Commissioner filed a

response informing the court that he has no objection to Plaintiff’s motion for fees. The Commissioner

notes, however, that the fees previously awarded under § 2412 should be remitted to Plaintiff by



2
 The fee requested constitutes 25% of the past due benefits awarded to Plaintiff, in accordance with
the fee agreement between Plaintiff and counsel and as permitted by 42 U.S.C. § 406(b). Plaintiff
received past benefits in the amount of $54,607.52 for her disability claim, and past due benefits of
$33,053.00 on her widow’s claim.
counsel. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). Counsel represents that, once the fees

requested herein are approved, he will refund the $3,209.75 attorney’s fee and expenses previously

awarded to Plaintiff.

       Accordingly, Plaintiff’s motion for fees under 42 U.S.C. § 406(b) is granted in the amount

of $21,915.13. Counsel for Plaintiff is directed to promptly refund to Plaintiff the previously awarded

attorney’s fee of $3,209.75.

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

February 11, 2020




                                                  2
